Filed 4/30/13 P. v. Thomas CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                        D062633

        Plaintiff and Respondent,

        v.                                                         (Super. Ct. No. SCD240952)

GREG LEE THOMAS,

        Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.



         Greg Thomas pleaded guilty to five counts alleged in the criminal complaint,1

including possession of personal identifying information of 10 or more individuals with

intent to defraud (§ 530.5, subd. (c)(3)), making or using a counterfeit access card

(§ 484f, subd. (a)), forgery (possessing a completed paper, § 475, subd. (c)), forgery

(possessing a blank paper, § 475, subd. (b)), and resisting an officer (§ 148, subd. (a)(1)).



1        All statutory references are to the Penal Code.
Thomas also admitted the four prior prison term allegations (§ 667.5, subd. (b)), a prior

strike conviction allegation (§ 667, subds. (b)-(i)), and eight prior probation denial

allegations (§ 1203, subd. (e)(4)).

       The court denied Thomas's motion under People v. Superior Court (Romero)

(1996) 13 Cal.4th 497, dismissed the four prior prison term allegations, denied probation,

and sentenced Thomas to 32 months in state prison. The court also imposed various fines

and calculated credits.

       Thomas appeals. We affirm the judgment.

                                          FACTS

       At the readiness conference, there was no plea agreement with the district

attorney's office. However, the trial court had indicated that if Thomas pleaded guilty the

court would impose a maximum sentence of 32 months in state prison, to run

concurrently with any term for his parole violation, and would consider commitment to

the California Rehabilitation Center (CRC). Considering those assurances, Thomas

pleaded guilty to all charges and admitted all allegations.

       At the subsequent sentencing hearing, defense counsel stated Thomas wished to

withdraw his guilty plea. The basis for withdrawing the plea was that Thomas, as well as

counsel and the court, believed commitment to CRC was an option, but that option had

been foreclosed by extraneous events. The court advised Thomas that, even if it had been

legally permitted to grant Thomas a return to CRC, it would not have granted his request

because of the information in the probation report, but it would still adhere to the other

previously-indicated benefit of imposing a 32-month sentence, and asked Thomas what

                                              2
he wished to do. After conferring with Thomas, defense counsel stated he wanted to

proceed to sentencing; Thomas did not further pursue any motion to withdraw his guilty

plea.

        The court, although denying Thomas's Romero motion, dismissed the four prior

prison term allegations based in part on Thomas pleading guilty at an early stage, and

imposed a 32-month sentence along with various fees. Thomas appealed and obtained a

certificate of probable cause from the trial court.

                                       DISCUSSION

        Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel identifies as possible, but not arguable, issues: (1) whether

the court should have sua sponte evaluated whether to appoint new counsel under People

v. Marsden (1970) 2 Cal.3d 118; (2) whether the court should have further examined the

basis for Thomas's request to withdraw his guilty plea; (3) whether his waiver of his right

to pursue appellate challenges to denial of his Romero motion is valid; (4) whether the

order on fines, fees and restitution was valid; and (5) whether credits were properly

calculated.

        We granted Thomas permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably



                                              3
arguable appellate issues, and Thomas has been competently represented by counsel on

this appeal.

                                   DISPOSITION

       The judgment is affirmed.




                                                                      McDONALD, J.

WE CONCUR:


McCONNELL, P. J.


NARES, J.




                                          4